INSWEB CORPORATION EXECUTIVE RETENTION AND SEVERANCE PLAN Amended and Restated December 22, 2008 1.Establishment and Purpose of Plan 1.1Establishment.The InsWeb Corporation Executive Retention and Severance Plan (the “Plan”) was initially established effective June 14, 2004 (the “Effective Date”) and is hereby amended and restated in its entirety by the Compensation Committee of the Board of Directors of InsWeb Corporation, effective December 22, 1.2Purpose.The Company draws upon the knowledge, experience and advice of its Executive Officers and Key Employees in order to manage its business for the benefit of the Company’s stockholders.Due to the widespread awareness of the possibility of mergers, acquisitions and other strategic alliances in the Company’s industry, the topics of compensation and other employee benefits in the event of a Change in Control or other circumstances that may result in termination of employment are issues in competitive recruitment and retention efforts.The Committee recognizes that the possibility or pending occurrence of a Change in Control could lead to uncertainty regarding the consequences of such an event and could adversely affect the Company’s ability to attract, retain and motivate present and future Executive Officers and Key Employees.The Committee has therefore determined that it is in the best interests of the Company and its stockholders to provide for the continued dedication of its Executive Officers and Key Employees notwithstanding the possibility or occurrence of a Change in Control or other circumstances that may result in termination of employment by establishing this Plan to provide Executive Officers and Key Employees with enhanced financial security in the event of a Change in Control or termination of employment.The purpose of this Plan is to provide its Participants with specified compensation and benefits in the event of a Change in Control or termination of employment under circumstances specified herein. 2.Definitions and Construction 2.1Definitions.Whenever used in this Plan, the following terms shall have the meanings set forth below: (a)“Base Salary Rate” means, as applicable, either: (1)with respect to a Participant’s Involuntary Termination, the Participant’s monthly base salary rate in effect immediately prior to such termination of employment (without giving effect to any reduction in the Participant’s base salary rate constituting Good Reason); or (2)with respect to a Participant’s Termination Upon a Change in Control, the greater of (i)the Participant’s monthly base salary rate in effect immediately prior to such termination of employment (without giving effect to any reduction in the Participant’s base salary rate constituting Good Reason) or (ii)the Participant’s monthly base salary rate in effect immediately prior to the applicable Change in Control. For this purpose, base salary does not include any bonuses, commissions, fringe benefits, car allowances, other irregular payments or any other compensation except base salary. (b)“Board” means the Board of Directors of the Company. (c)“Cause” means the occurrence of any of the following, as determined in good faith by a vote of not less than two-thirds of the entire membership of the Board at a meeting of the Board called and held for such purpose: (1)the Participant’s commission of any material act of fraud, embezzlement, dishonesty, intentional falsification of any employment or other Company Group records, or any criminal act which impairs Participant’s ability to perform his or her duties with the Company Group; or (2)the Participant’s willful misconduct, breach of fiduciary duty for personal profit or material failure to abide by the Company’s code of conduct or other policies (including, without limitation, policies relating to confidentiality and reasonable workplace conduct); or (3)the Participant’s unauthorized use or disclosure of confidential information or trade secrets of any member of the Company Group; or (4)the Participant’s conviction (including any plea of guilty or nolo contendere) for a felony causing material harm to the reputation and standing of any member of the Company Group. (d)“Change in Control” means the occurrence of any of the following: (1)any “person” (as such term is used in Sections13(d) and 14(d) of the Exchange Act), other than a trustee or other fiduciary holding securities of the Company under an employee benefit plan of the Company, acquires (or has acquired during the 12-month period ending on the date of the most recent acquisition by such person) “beneficial ownership” (as defined in Rule13d-3 promulgated under the Exchange Act), directly or indirectly, of securities of the Company possessing more than forty percent (40%) of the total combined voting power of the Company’s then-outstanding securities entitled to vote generally in the election of directors; (2)the Company is party to a merger, consolidation or similar corporation transaction, or series of related transactions, which results in the holders of the voting securities of the Company outstanding immediately prior to such transaction(s) failing to retain immediately after such transaction(s) direct or indirect beneficial ownership of more than fifty percent (50%) of the total combined voting power of the securities entitled to vote generally in the election of directors of the Company or the surviving entity outstanding immediately after such transaction(s); (3)the sale or disposition of all or substantially all of the Company’s assets or consummation of any transaction, or series of related transactions, having similar effect (other than a sale or disposition to one or more subsidiaries of the Company); or (4)a change in the composition of the Board within any consecutive twelve-month period as a result of which fewer than a majority of the directors are Incumbent Directors; provided, however, that a Change in Control shall be deemed not to include a transaction described in subsections (1) or (2) of this Section in which a majority of the members of the board of directors of the continuing, surviving or successor entity, or parent thereof, immediately after such transaction is comprised of Incumbent Directors. (e)“Change in Control Period” means a period: (1)commencing on the first to occur of (i)the date of the first public announcement of a definitive agreement that would result in a Change in Control (even though still subject to approval by the Company’s stockholders and other conditions and contingencies) or (ii)the consummation of a Change in Control, and (2)ending on the first to occur of (i)the first public announcement by the Company of the termination of such definitive agreement, provided that the Company does not, within three (3) months thereafter, enter into a discussion with the same party or parties that leads to any such definitive agreement or (ii)the date occurring twenty-four (24) months following the date of the consummation of such Change in Control. (f)“COBRA” means the group health plan continuation coverage provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985 and any applicable regulations promulgated thereunder. (g)“Code” means the Internal Revenue Code of1986, as amended, or any successor thereto and any applicable regulations promulgated thereunder. (h)“Committee” means the Compensation Committee of the Board. (i)“Company” means InsWeb Corporation, a Delaware corporation, and, following a Change in Control, a Successor that agrees to assume all of the rights and obligations of the Company under this Plan or a Successor which otherwise becomes bound by operation of law under this Plan. (j)“Company Group” means the group consisting of the Company and each present or future parent and subsidiary corporation or other business entity thereof. (k)“Exchange Act” means the Securities Exchange Act of1934, as amended. (l)“Executive Officer” means an individual appointed by the Board as an executive officer of the Company subject to Section 16 of the Exchange Act and serving in such capacity both upon becoming a Participant (unless then serving as a Key Employee) and immediately prior to the first to occur of (1)a condition constituting Good Reason with respect to such individual, (2)such individual’s termination of employment with the Company Group or (3)the consummation of a Change in Control. (m)“Good
